Citation Nr: 0801647	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-37 018	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sternum 
disability.  

2.  Entitlement to service connection for residuals of right 
rib fractures.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for idiopathic 
hypersomnolence.  

7.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right calcaneal fracture with arthropathy.  

8.  Entitlement to an initial compensable rating for left 
medial orbital wall and left maxillary wall non-displaced 
fractures.  

9.  Entitlement to an initial compensable rating for nasal 
bone and septum fractures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized those issues as 
set forth on the title page.

An October 2006 RO decision increased the rating for the 
veteran's service-connected scar of the right heel to 10 
percent, effective September 13, 2003.  At an October 2007 
hearing before the undersigned Veterans Law Judge, the 
veteran expressed satisfaction with this increased rating and 
thereby withdrew his appeal of that issue.  

(Consideration of the appellant's claim to an initial rating 
higher than 10 percent for residuals of a right calcaneal 
fracture with arthropathy is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran does not have a sternum disability that is 
related to his military service.  

2.  The veteran does not have right rib fractures or 
residuals thereof that are related to his military service.  

3.  The veteran does not have hearing loss that is related to 
his military service.  

4.  It is as likely as not that the veteran has tinnitus that 
is related to his military service.  

5.  The veteran does not have bronchitis that is related to 
his military service.  

6.  The veteran does not have idiopathic hypersomnolence that 
is related to his military service.  

7.  The veteran's left medial orbital wall and left maxillary 
wall non-displaced fractures are evidenced by minimal 
residuals, with normal appearing facial structures, facial 
sinuses that are non-tender to palpation and percussion, and 
normal extraocular movement of the eyes.  

8.  The veteran's nasal bone and septum fractures are 
evidenced by minimal residuals consisting of a very slight 
right-sided septal deviation and unobstructed nasal passages.  


CONCLUSIONS OF LAW

1.  The veteran does not have a sternum disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran does not have a right rib fracture disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).  

4.  The veteran likely has tinnitus that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

5.  The veteran does not have bronchitis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

6.  The veteran does not have idiopathic hypersomnolence that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The criteria for an initial compensable rating for the 
veteran's left medial orbital wall and left maxillary wall 
non-displaced fractures have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5296 (2007).

8.  The criteria for an initial compensable rating for the 
veteran's nasal bone and septum fractures have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic 
Code 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004 and May 2005.  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date by 
separate correspondence dated in January 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  The veteran advised that he had received treatment 
at the VA Medical Center (VAMC) in Fayetteville, North 
Carolina, but that facility has determined that it has no 
such records.  The RO made a formal finding regarding the 
unavailability of those records in March 2006.  At his 
October 2007 hearing, the veteran's representative requested 
that the record be held open for 60 days in order that 
additional evidence could be submitted prior to adjudication 
of these claims by the Board.  More than 60 days have passed 
since that time without receipt of any additional evidence.  
VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran was injured in a motor vehicle accident in 
November 2002 while on active duty.  The hospital discharge 
summary following the accident shows that the veteran had 
questionable loss of consciousness.  The hospital trauma team 
evaluated the veteran's condition with the aid of multiple x-
rays and CT scans.  Injuries included a comminuted fracture 
of the right calcaneus; the discharge summary noted that a 
non-displaced cuboid bone fracture could not be ruled out.  A 
CT of the face showed nasal bone and septum fractures 
extending into the orbital rim and left medial orbital wall 
fracture with minimal extra-corneal orbital hematoma.  All 
other x-rays and CTs of the head and spine were negative.  
The left foot was pinned in November 2002, and a lacerated 
lip was repaired.  He underwent a septorhinoplasty in March 
2003.  The contemporaneous medical reports show pulmonary 
contusion within the right middle lobe, but no evidence of 
any rib fractures, and no evidence of any abnormalities 
related to the sternum.  

The veteran underwent a pre-separation fee-based examination 
in June 2003.  The examination addressed specific claims the 
veteran had at the time, all of which are on appeal here.  
Regarding the veteran's claimed right-sided rib fractures, 
the veteran reported that his ribs had healed quite well, and 
that he had no persisting sequelae as a result of this 
injury.  X-rays of the ribs were normal.  The examiner's 
diagnosis was that this condition was resolved.  

Regarding the veteran's claimed sternum injury, the veteran 
reported that he had had some discomfort in his anterior 
chest with a sensation of popping when the discomfort 
occurred.  He stated that he could pop the bone back into 
place, at which time the discomfort subsided.  He reported no 
functional impairment and no lost time from work resulting 
from this.  X-rays of the sternum were normal.  The examiner 
noted that it appeared that the veteran may have had 
costochondritis following his chest injury at the time of the 
motor vehicle accident, but reported that there was no 
pathology present.  

Regarding the veteran's claim of bronchitis, the examiner 
noted that the veteran had one episode of bronchitis in 
December 1999 while in boot camp.  The examination report 
contained the results of a pulmonary function test (PFT).  
The PFT report concluded that it was a normal study, with 
FEV1/FVC reported as 87.32 percent.  The examiner diagnosed 
status-post bronchitis.  

The examiner noted that the veteran believed he has some type 
of sleep disorder.  The veteran reported that he became very 
tired when doing his duties as a motor vehicle mechanic, and 
attributed his motor vehicle accident to having fallen asleep 
at the wheel.  The examiner noted that the report of a sleep 
study (which is in the veteran's SMRs) showed no evidence of 
obstructive sleep apnea.  The veteran was nonetheless placed 
on medication, and he reported that he had had no episodes of 
drowsiness since being on the medication.  This examiner 
diagnosed status-post syncope.  

The veteran underwent another examination in November 2004.  
That examiner reported results similar to the veteran's pre-
separation examination of June 2003.  The veteran's symptoms 
associated with his left medial orbital wall and left 
maxillary wall non-displaced fractures were reported 
difficulties in breathing, including a reported inability to 
hold his breath underwater.  The veteran reported that he was 
not receiving any treatment for this disability, and had not 
lost any time at work for it.  

Regarding the veteran's nasal bone and septum fractures, the 
veteran reported that he had difficulty with breathing 
through the nose, purulent discharge from the nose, shortness 
of breath, and easy nosebleed.  He reported that he received 
no treatment of a respiratory condition, and that he had not 
lost any time at work as a result of any sequelae of the 
fractures.  X-ray examination of the nasal bones was 
described as normal.  The examiner diagnosed that these 
medical issues had resolved.  

Regarding the veteran's claimed costochondritis, claimed as 
sternum condition and bronchitis, the veteran reported that 
he contracts infection from his respiratory condition that 
requires antibiotics about once per year.  The functional 
impairment here was reported as decreased breathing ability 
and decreased exercise tolerance.  X-ray examination found a 
single bird shot fragment in the soft tissues of the right 
lateral chest wall, but found no other current abnormalities 
of the chest.  The veteran reported no lost time at work as a 
result of respiratory disability.  

In an addendum to the examination report, the examiner noted 
that, regarding examination of the left medial orbital wall 
and left maxillary wall non-displaced fractures, the veteran 
had no complaints of pain on palpation, and denied headaches 
and visual disturbances.  Regarding the veteran's deviated 
septum, the examiner reported that there was mild-to-moderate 
obstruction of the nasal passage on the right.  Regarding the 
veteran's claimed bronchitis, the examiner added that the 
veteran had acute exacerbation of bronchitis without evidence 
of costochondritis or other pulmonary disease.  

The veteran's most recent examination of record was conducted 
in September 2006.  Regarding the veteran's fractures of the 
face, including the left orbit, left maxilla and nasal bone, 
the examiner reported that all now appeared normal, with the 
exception of a very slight right-sided displacement of the 
nose and a very slight right-sided septal deviation.  The 
nasal passages were unobstructed, extraocular movement of the 
eyes was normal, and palpation and percussion of the facial 
sinuses revealed no tenderness.  The examiner reported 
minimal residuals of the facial and nasal fractures that had 
been surgically repaired.  

The veteran has also undergone several audiological 
examinations, two of which are germane here.  The first, 
conducted in June 2003, shortly before separating from 
military service, reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
5
5
5
0
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  That 
examining physician reported that the veteran had no hearing 
loss, and also reported that the veteran did not complain of 
tinnitus to him.  

Another audiological examination, given about two weeks later 
near the time of his pre-separation examination, reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
5
10
-10
0
5

Speech audiometry was not reported.  

III.  Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Sternum

The veteran claims that he has some discomfort in his 
anterior chest with a sensation of popping when the 
discomfort occurred.  However, while the medical reports from 
the time of his motor vehicle accident contain reports of a 
pulmonary contusion within the right middle lobe, there is no 
evidence of any abnormalities related to the sternum.  The 
veteran stated to his pre-separation examiner, and testified 
at his hearing, that he could pop the bone back into place, 
at which time the discomfort subsides.  The veteran has 
undergone several examinations, but none of the examiners has 
diagnosed a current sternum disability.  X-ray examination of 
the sternum has found only a single bird shot residing in the 
soft tissue of the chest, and that has not been associated 
with the veteran's sternum complaint.  The pre-separation 
examiner reported that there was no pathology on which to 
render a current diagnosis.  X-ray examination in November 
2004 found no current abnormalities of the chest.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.

Here, there is no medical evidence of a current disability 
related to the veteran's sternum complaints.  There are no 
current treatment records showing complaints of or treatment 
for any diagnosed disability.  At his hearing, the veteran 
testified that he had received treatment by a private 
physician for his sternum complaints, and requested that the 
record be held open for 60 days in order to obtain those 
records.  More than 60 days have passed, and no additional 
records have been received.  In sum, the evidence does not 
show diagnosis of a current sternum-related disability, and 
the claim must therefore be denied.

Rib fractures

The veteran contends that he fractured some right ribs in his 
November 2002 motor vehicle accident.  The record, however, 
does not reflect any such fractures.  As noted, the record 
contains no evidence of any rib fractures.  The pre-
separation examiner reported that X-rays of the ribs were 
normal.  Evidently accepting the veteran's report of 
fractured ribs in service, the examiner's diagnosis was that 
this condition was resolved.  At his hearing, in response to 
questioning by his representative, the veteran testified that 
he had no current problems related to his ribs.  Here, there 
is no evidence of either an in-service rib injury or a 
current rib-related disability.  This service connection 
claim must therefore be denied.  

Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Here, as can be seen in the veteran's 
audiological evaluations discussed above, the veteran does 
not have a current hearing loss disability as defined by VA 
regulations.  Absent a current disability, service connection 
for hearing loss must be denied.  

Tinnitus

Tinnitus is a subjective complaint that cannot be discovered 
by objective testing.  Here, the Board must balance the 
veteran's assertion that he has tinnitus, and the absence of 
any evidence either in the veteran's SMRs or his post-service 
medical records of any complaints related to tinnitus.  

As noted, the veteran did not complain of tinnitus when he 
underwent an evaluation of his hearing shortly before leaving 
active duty.  Nevertheless, at his hearing the veteran 
asserted that he has tinnitus.  Moreover, the record shows 
that he worked as a diesel mechanic in service.  At his 
hearing he testified that he was provided and wore hearing 
protection in service.  The report of his June 30, 2003, 
audiological examination included a remark that the veteran 
was routinely exposed to noise.  

To decide this issue the Board must consider the provisions 
of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  Under the of 
benefit-of-the-doubt standard, when a veteran seeks benefits 
and the evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of the doubt belongs to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Here, the Board finds that the 
record provides at least an approximate balance of negative 
and positive evidence on the merits.  Even though there is no 
clear cut evidence of acoustic trauma while in service, his 
June 30, 2003, audiological examination included a remark 
that the veteran was routinely exposed to noise in service; 
the evidence shows that he worked as a diesel mechanic.  
Giving the veteran every benefit of the doubt, the Board 
concedes that the veteran was routinely exposed to noise in 
service, that he currently has tinnitus, and that there is a 
nexus between the two.  Therefore, on the basis of the above 
analysis, and after consideration of all of the evidence, the 
Board finds it is at least as likely as not that the veteran 
has tinnitus that began during active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.  

Bronchitis

The veteran had one documented instance of what was described 
in his SMRs as a viral upper respiratory infection. However, 
there is no evidence that this has resulted in a current 
chronic disability, and there is no medical evidence of a 
nexus between the single documented in-service incident and 
any current disability.  

At his hearing, the veteran testified that he had two 
occurrences of bronchitis in service, but had not had any 
treatment for this since he left service; he testified that 
cold weather can trigger what he believes to be bronchitis 
that lasts for a day or so.  The veteran's June 2003 examiner 
found no current bronchitis, and noted that the veteran's PFT 
report was considered a normal study.  The veteran's November 
2004 examiner noted that the veteran had acute (not chronic) 
exacerbation of bronchitis without evidence of 
costochondritis or other pulmonary disease.  Thus, while 
there is evidence of in-service occurrence of at least one 
episode, and there is testimony that the veteran suffers 
acute respiratory events related to cold weather, there is no 
medical evidence of a current chronic diagnosed disability, 
and no medical evidence of a nexus between the in-service 
event(s) and any current bronchitis.  While the veteran 
testified that he has recurrent respiratory events related to 
cold weather, there is no medical evidence that these acute 
weather-related events constitute evidence of chronicity or 
continuity of symptomatology of bronchitis.  The claim must 
therefore be denied.  

Sleep disorder

The veteran contends that he has a sleep disorder that 
originated in service.  Indeed, he contends that his motor 
vehicle accident was a result of his falling asleep at the 
wheel.  The record contains the report of a sleep study 
conducted in February 2003, shortly after the veteran's 
accident.  That report provided interpretation of a 
polysomnogram that showed no clinically significant amount of 
obstructive sleep apnea, desaturation, or periodic limb 
movements during sleep.  A Multiple Sleep Latency Test (MSLT) 
report is also of record, and it reveals that the veteran has 
no significant daytime somnolence after sleeping for just 
over seven hours.  The physician evaluating the MSLT 
diagnosed insufficient sleep syndrome, and recommended that 
the veteran lengthen the total sleep time to eliminate 
excessive daytime somnolence.   

In sum, the evidence shows that the veteran does not have 
obstructive sleep apnea or any other current sleep disorder, 
but that he simply needs to lengthen the time allotted to 
sleep.  Absent medical evidence of a current sleep disorder, 
service connection must be denied for hypersomnolence.  

B.  Higher initial ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's left 
medial orbital wall and left maxillary wall non-displaced 
fractures, and nasal bone and septum fractures as claims for 
higher evaluations of original awards, effective from the 
date of award of service connection.  

The veteran's left medial orbital wall and left maxillary 
wall non-displaced fractures disability has been evaluated by 
analogy to the rating criteria found at Diagnostic Code 5296, 
loss of part of the skull.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5296, a 10 percent rating is for application 
when there is no brain hernia and loss of an area smaller 
than the size of a 25-cent piece, or 0.716 square inches 
(4.619 square cm).  A 50 percent rating is for application 
when there is no brain hernia and loss of an area larger than 
the size of a 50-cent piece, or 1.140 square inches (7.355 
square cm).  A 30 percent rating is for application when 
there is no brain hernia and loss of an area between those 
described for a 10 percent and a 50 percent rating.  

The veteran's November 2004 examiner reported that the 
symptoms the veteran associated with his medial orbital wall 
fracture were reported difficulties in breathing, including a 
reported inability to hold his breath underwater.  The 
veteran reported that he was not receiving any treatment for 
this disability and had not lost any time at work for it.  
The veteran's September 2006 examiner reported that the 
fractures of the face, including the left orbit, left maxilla 
and nasal bone, all now appeared normal, with the exception 
of a very slight right-sided displacement of the nose and a 
very slight right-sided septal deviation.  Extraocular 
movement of the eyes was normal, and palpation and percussion 
of the facial sinuses revealed no tenderness.  Given the 
findings of these two examiners that the veteran's left 
medial orbital wall and left maxillary wall non-displaced 
fractures now appear to be normal, with normal extraocular 
movement of the eyes and no tenderness on palpation and 
percussion examination, and that the veteran was not 
receiving any treatment for this disability and had not lost 
any time at work for it, the Board can find no basis on which 
to award a compensable rating for the veteran's left medial 
orbital wall and left maxillary wall non-displaced fractures.  
There is no suggestion of disfigurement or nerve or other 
tissue damage such that a rating could be assigned under any 
other set of criteria applicable to this anatomic area.

Turning to the veteran's nasal bone and septum fractures, the 
Board notes that this disability has been evaluated utilizing 
the rating criteria found at Diagnostic Code 6502, deviation 
of the nasal septum due to traumatic injury.  38 C.F.R. 
§ 4.97.  Under Diagnostic Code 6502, the only compensable 
rating available is a 10 percent rating for application when 
there is 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  Here, the 
evidence shows that in November 2004 there was mild-to-
moderate obstruction of the nasal passage on the right, and 
that in September 2006, the veteran's deviated septum was 
reported as very slight, with unobstructed nasal passages.  
Since the November 2004 examiner found only partial 
obstruction the right nasal passage, but not both, and the 
most recent examination revealed unobstructed nasal passages, 
the criteria for a compensable (10 percent) rating are not 
met, and the claim must be denied.  

The Board acknowledges the veteran's contention that he has 
several current chronic disabilities related to his military 
service and his motor vehicle accident.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the 
diagnosis or etiology of any claimed disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but, with the exception of the tinnitus claim, finds that the 
record does not provide even an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, on the basis of the above analysis, 
and after consideration of all the evidence, the Board finds 
that the preponderance of the evidence is against these 
claims.  


ORDER

Entitlement to service connection for a sternum disability is 
denied.  

Entitlement to service connection for residuals of right rib 
fractures is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for idiopathic 
hypersomnolence is denied.  

Entitlement to an initial compensable rating for left medial 
orbital wall and left maxillary wall non-displaced fractures 
is denied.  

Entitlement to an initial compensable rating for nasal bone 
and septum fractures is denied.


REMAND

Regarding the veteran's right calcaneal fracture with 
arthropathy, the Board notes that the November 2004 examiner 
reported functional impairment, including hammer toe on the 
2nd-5th toes, an inability to run, to stand for long, and 
decreased ability to function on the job in that he was 
limited in lifting and carrying.  He had not lost any time at 
work due to this disability.  On the other hand, the 
veteran's September 2006 examiner did not report finding any 
hammer toe, and noted that the veteran reported that he could 
walk a half mile, albeit with some pain throughout.  The 
examiner found that the wear pattern on the bottom of the 
veteran's shoes showed normal wear.  At his hearing, the 
veteran averred that this disability had worsened, and that 
his toes were curling.  

Here, the Board finds that there is insufficient competent 
medical evidence on file to make a decision on this issue, 
and must therefore remand to afford the veteran another 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A remand is also required because the veteran 
averred at his hearing that his disability had worsened, and 
described difficulties in walking that are at odds with the 
examination results that are of record.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (another examination was 
necessary where appellant complained of increased hearing 
loss two years after his last audiology examination).   

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA podiatry 
examination by a medical professional 
with appropriate expertise to determine 
the current level of disability 
attributable to the veteran's right 
calcaneal fracture with arthropathy.  The 
examiner should be asked to identify any 
claw foot or hammer toe that may be due 
to the service-connected disability, as 
well as any other deformities found.  
Attention is drawn to the veteran's 
testimony that his right foot now curves, 
resulting in his having to walk on the 
outside of the foot as opposed to walking 
with normal weight distribution.  The 
examiner must also describe, in terms of 
moderate, moderately severe, or severe 
disability, any impact the veteran's 
right calcaneal fracture with arthropathy 
has on his ability to function.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


